 
   
 

Dae in ae Sic

 

United States fi ene Court for the:

a Higmane pear 520

Gase number Winown:

 

Chapter you are filing under: pense
EL Chapter 7

{) Chapter 14
£1) Chapter 12

(2 Chapter 13 CJ Check if this is an

amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing atone. A married couple may file a bankruptey case together--called a
Joint case~and in joint cases, these forms use you to ask for information fram both debtors. For example, if a ferm asks, “Do you own a car,”
the answer would be yes if either debtor owns a car, When information is needed about the spouses separately, the form uses Debtor J and
Debtor 2 te distinguish between them. In joint casés, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debfor 7 in ali of the forms.

Be as complete and accurate as possible. If hve married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

127

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debter 4: ‘About Debtor 2 (Spouse Oniy in a Joint Case):
1. Your fult name
Woe the name that is on your .
government-issued picture & [¥se. ee. : NO
identification (for example, First name Pirst name
your driver's license or Te. Sc an
passport). {ee Middle name
Bring your pleture LES LAC
identification to your meeting «= Last name Last name
with the trustee.
Sutfix (Sr, ir, Ul, HD) Suffix (Sr., Jr, tl, 1M}
2. All other names you Clos, e
have used in the last 8 Ww name First name
years Max ve.
Include your maried or la name Middle name
maiden names. €_
Last name Lastname
First name First name
Middle name Middle name
Last name Last name

 

 

 

Only the fast 4 digits of

your Social Security
number or federal
Individual Taxpayer
identification number

(ITIN)

-w-[ 3.5 &

Oxx = XK =

OR

wx -m- 6 4 2 4

Oxx — xx -

 

 

Official Form 101

Voluntary Petition for individuats Filing for Bankruptey

page 4

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
 

 

 

 

 

Debtor 4 F lYy¥Soe_ MKesie Lf poeS& Case number (snowed,
Firsi Nant Middle Name Last Name ”
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

4. Any business names
and Employer
identification Numbers
(EIN) you have used in
the fast 8 years

include trade names and
doing business as names

(| have not used any business names or ElNs.

x i have not used any business names or EiNs.

 

 

 

 

Business name Business name

Business name Business name
EN EIN ns
EN” EIN ——_—

an Ee

 

 

 

5. Where you live

lf Debtor 2 lives at a different address:

 

 

S42. Sod Batt

 

 

 

 

 

Number Steet Number Street

5 Q S24
Gity State ZIP Code City State ZIP Cade
County County

if your mailing address is different fram the one
above, fill it in here. Note that the court will send
any notices to yau at this mailing address.

 

If Debtor 2's mailing address is different from
yours, fill it in here. Note that the cour will send
any notices to this mailing address.

 

 

 

 

 

 

 

Cheek ane:

 

 

 

 

Number Street Number Street

P.O. Box P.Q, Box

Clty State ZIP Code City State ZIP Cade
6. Why you are choosing Check one:

 

 

 

 

 

 

this district to file for ee cS
bankruntey $l Over the last 180 days before filing this petition, ef Over the jast 180 days before filing this petition,
- — | have lived in this district longer than in any | have lived in this district fonger than in any
ether district. other district.
LJ | have another reason, Explain. Ui thave another reason. Explain.
(See 28 U.S.C, § 1408.) (See 28 U.S.C. § 1408.)
Official Form 107 Vaiuntary Petition for Individuals Filing for Bankruptcy page 2

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Dabtor 4
First Ham

   

f Ci ! I.
Last Name

Middia Name

Case number ti knew,

: : Fell the Court About Your Bankrupicy Case

 

 

 

 

 

 

 

7, The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptey (Ferm 2070)). Aiso, go to the top of page 1 and check the appropriate box.
are choosing to fife We
under 0 Chapter 7
(I Chapter 11
(3 Chapter 12
C) Chapter 13
s, How you will paythefee [LI will pay the entire fee when | file my petition. Please check with the clerk's office in your
iocal court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney Is
submitting your payment on your behalf, your attarney may pay with a credit card or check
with a pre-printed address,
L} } need to pay the fee in installments. If you choose this option, sign and attach the
Application for individuals to Pay The Filing Fee In instalments (Official Form 103A).
LJ | request that my fee be waived (You may request this option only if you are filing tor Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable te
pay the fee in installments). 1 you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and fite it with your petition.
9, Have you filed for RENe
bankruptcy within the _
last 8 years? Ci Yes. pistict When aire meee __
Distdet When «Case number
MM? DD/YYYY
District When . Case aumber
MM/ DD /YYYY
46, Are any bankruptcy #1 No
cases pending orbeing = __
filed bya spouse whois {1 Yes. bebter Relationship to you
hot filing this case with District When __ Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affitiate?
Debtor Relationship ta you
Diateiot When Case number, if known,
MM/OD/ YYYY
14. Do you rent your LINo. Goto tine 42.
residence? 2a Yes. Has your landlord obtained an eviction judgment against you?

Olficial Ferm 10%

"ET No. Go to line 12,
(2 Yes. Fill out Mnitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptey petition.

Voluntary Petition for Individuals Filing far Bankruptey page 3

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
me, ~
Debtor 1 & iy S<. MHoxive 4 Laws Gase number (4 inean

Fir Namd Middle Nema Last Name

 

* Report About Any Businesses You Qwm as 2 Sole Proprietor

 

12. Are you a sole proprietor 24 No. Go to Part 4.
of any full- or part-time
business? Li Yes. Name and location of business

 

A sole proprigtorship fs a
business you operate as an
individual, and is not a
separate legal entity such as
a4 corporation, partnership, or
LLC.

If you fave more than one
sole proptietership, use a
separate sheet and attach it
to this petitian. Sly Siaie FE Code

 

Name of business, if any }

 

Number —- Street

 

 

Check the appropriate box to describe your business:

(Health Care Business (as defined in 14 U.S.C. § 101(27A))
C) Single Asset Reat Estate (as defined in 11 U.S.C. § 101(51B))
C4 Steckbroker (as defined in 14 U.S.C. § 101(53A))

(2: Commodity Broker (as defined in 14 U.S.C. § 1016)

LI None of the above

 

13. Are you filing under If you are fing under Chapter 11, the court must know whether you are a smail business debtor so that it
Chapter 11 of the Gan set appropriate deadlines. Wf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

ankruptey Code and ;
Bal vou nat businass %Y of these documents do not exist, follow the procedure in 11 U.S.C. § 4116(7)(B).
debtor? A .

—_ ; A not filing under Chapter 11.
For a definition of smal a No. Tam not fling under Chap
business debtor, see LI No. | am fing under Chapter 14, but | am NOT a small business debtor according to the definition in
14 U.3.0. § 104{51D). the Bankruptcy Code.

LI Yes. lam filing under Chapter 11 and | am a small business debtor according fo the definition in the
Bankruptey Code.

Report if You Gwn or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14, Do youownorhaveany fdwo
roperty that poses oris
Flloged to pose athreat 2 Yes. What is the hazard?
of Imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs : . :
immediate attention? if immediate attention is needed, why Is it needed?
For example, de you own

perishable goods, or livestock
that must be fed, or a building

 

 

 

 

 

 

 

that needs urgent repairs?
Where Is the properly?
Number Street
Cily State ZIP Code
Official Farm 104 Voluntary Petition for individuals Filing for Bankruptey page 4

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Dabtor 41

 

+5. Tell the court whether
you have received a
briefing about credit
counseling.

The taw requires that you
receive a briefing about credit
counseling before yau file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do 50, you are not
eligible to file.

if you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you pald, and your ofeditars
can begin collection activities
again.

Official Form 104

 

| Explain Your Efforts to Receive a Briefing About Gredit Counseling

About Debtor 1:

You must check ona:

| received a briefing fram an approved credit
counseling agency within the 780 days before |
filed this bankruptey petition, and | received a
certificate of campietion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with ihe agency.

CI | received 2 briefing fram an approved credit
counseling agency within the #80 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptey petition,
you MUST fle a copy of the certificate and payment
plan, if any.

LI 1 certify that | asked for credit counseling
services trom an approved agency, but was
unable to obtain those services during the 7
days after 1] made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
tequirement, attach a separate sheet explaining
whal effarts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent cireumstances
required you to file this case.

Your case may be dismissed if the court is
dissatistied with your reasons for nat receiving a
briefing before you filed for bankruptey.

If the court is satisfied with your reasons, you must
stil receive a briefing within 30 days after you file.
You must file a cerilicate from the approved
agency, along with a copy of the payment plan you
developed, if any. ff you do nat do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
anly for cause and is limited to a maximum of 15
days.

LD 1 am not required to receive a briefing about
credit counseling because of:

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physical disability causes me
to be unable to participate in a
briefing in persen, by phone, or
through the intemet, even after |
reasonably tried to do so.

(2 Active duty. [am currenily on active military
duty in a military combat zone.

OF disability.

Hf you believe you are not required to receive a
briefing about credit equnseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptey

Case number it koows

About Debtor 2 (Spouse Only in a Joint Gase):

You must check one:

y= received a briefing from an appreved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach 9 capy of the certificate and the payment
plan, if any, that you developed with the agency.

CHI received a briefing from an approved credit

counseling agency within the 180 days before |
tiled this bankruptey petition, but i do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CI)! certify that I asked for credit counseling

services from an approved agency, but was
unable to obtain these services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requifement, attach a separate sheet explaining
what efforts you made io abtain the briefing, why
you were unable to obtain it before you filed for
bankruptey, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed far bankruptey.

if the court is satisfied with your reasons, you must
siill receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. lf you do not.da so, your case
may be dismissed.

Any exiension of the 30-day deadline is granted
only for cause and is fimited to a maximum of 15

days.

(1 am not required to receive a briefing about

credit counseling because of:

LJ Incapacity. [have a mental illness of a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

My physica! disability causes me
fo be unable te participate ina
briefing in person, by phone, ar
through the internet, even after t
reasonably tried io do so.

C] Active duty. {am currently on active military
duty in a military combat zone.

CY pisabitity.

If you believe yau are not required to receive a
briefing about credit counseling, you must file a
mition for waiver of credit counseling with the court.

page 5

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Debtor 4 a LSre hAcsux LI . fe Se - Case number (it keown

First Nasa Miede Name Lae Name

 

: Answer These Questions fer Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 14 U.S.C. § 101(8)
16. What kind of debts do as "incurred by an individual primarily for a personal, family, or household purpose.”

you have? -
LI No. Go to fine 16b.
bd Yes. Go to jine 47.

14h. Are your debts primarily business debts? Susiness debts are debis thai you incurred to obtain
money for a business or investment or through the operation of the business or investment.

& No. Ga toline 160.
LY Yes. Go to fine 17.

16¢. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Ate you filing under

Chapter 77 EI No. 1am not filing under Chapter 7. Go to line 18.

Do you estimate that after Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available fo distribute to unseoured creditors?
excluded and 2’ No

administrative expenses 2

are paid that funds will be C1 Yes

available for distribution
to unsecured creditors?

 

 

 

18. How many ereditorsdo 4-49 0 1,000-5,000 D2 25,001-80,000
you estimate that you 1 s0-99 (2 5,001-10,000 (1 50,001-100,000
owe? CQ) 100-199 CI 10,007-25,000 CI] More than 100,000
LL) 200-999
19. How much do you 8 $0-950,000 CJ $4 ,000,004-$10 miltion LJ $500,000,001-$1 bition
estimate your assetsto (4 $50,001-$100,000 LI $10,000,001-$50 mitiion 1 $1,000,000,001-$10 bition
be worth? _ 2) $100,001-$500,000 Ld $50,000,001-$100 million U1 $10,000,000,001-$80 bition
(CY $500,001-$1 million CY $100,000,001-$500 million (2 More than $50 billion
20, How much de you ‘bd $0-$50,000 (I $4 ,000,001-$10 mition - (1) $500,000,001-$1 billion
estimate your liabilities (J $50,001-$100,000 LA $10,000,001-$50 million CY $1,000,000,001-$10 bition
to be? OQ $100,001-$500,000 CE $50,000,004-$190 million £1 $10,000,000,001-$50 billion
C1 $500,001-$1 milion (1 $100,000,001-$500 million {J More than $50 billion

EP SEkEe Sign Below
i have examined this petition, and ! declare under penalty of perjury that the information provided is true and
For you correct.

Ifi have chosen te file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 14, United States Gade. | understand the reliet available under each chapter, and | choose to proceed
under Chapter 7.

if no atiorney represents me and | did not pay or agree to pay someone who is not an aftomey to help me fil out
this document, |] have obtained and read the notice required by 11 U.S.C. § 342¢b),

| request rellef in aecordance with the chapter of title 11, United States Goede, specified in this petition.

understand making a false statement, concealing property, or ebtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $260,000, or imprisonment for_up to 20 years, or beth.
18 U.S.C. §§ 182, 1341, 1519, and 3577.

Signatére of Debtor 1 Sighature of

 
 

Execuled on { { Io 2 AG Executed on if Li? LOAF
MM / OD /YYYY MM / DD /Y¥YYY

 

Official Farm 101 Voluntary Petition for Individuats Filling for Bankruptey page 6

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Bebtor 1

For you if you are filing this
bankrupicy without an
attorney

if you are represented by

an attorney, you do not
need to file this page.

Official Form 101

 

 

Gase number (¥ knows.

The law allows you, as an individual, to represent yourself in bankruptey court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has fong-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handte your bankruptey case. The rules are very
technical, and a mistake or Inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay 2 fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must lst all your property and debis in the schedules that you are required {o file with the
sour. Even if you plan te pay a particular debt outside of your bankruptcy, you must list that debi
in your schedules. If you de not list a debt, the debi may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptey
cases are randomly audited to determine If debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file withaut an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Banktuptey Procedure, and the focal rules of the court in which your case is filed. You must alsa
be familiar with any state exemption laws that apply.

Are you aware that filing fer bankruptey is a seriaus action with long-term financial and legai
consequences?

Ara you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Ol No

Did you pay or agree to pay someone who is not an alforney to help you fill out your bankruptcy forms?

ta No

QT Yes. Name of Person .
Attach Bankrupicy Petition Preparer's Notice, Declaration, and Signature (Official Farm 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attomey. |
have read and understood this notice, and | am aware that filing a bankrupicy case without an
attorney may Gause me io lose my rights or property if | do not preperly handle the case.

  

x LA LE x Zt. ZA

 

 

 

 

 

Bignatufe of Rebtor 4 Signature of DebigrS as
me bake RY
Cantact phone > 4 |: SHE. = LS 2d Contact phone SYl~ClgSE2O |
Cell phone Celt phone

  
 

2 Email address

Email address Et y

 

     

Veluntary Petition for Individuals Filing far Bankruptcy page 8

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
UNITED STATES BANKRUPTCY COURT
DISTRICT OF OREGON

In re Case No. (If Known)

STATEMENT OF INTENTION

)
)
) CHAPTER 7 INDIVIDUAL DEBTOR'S
)
) PER 11 U.S.C. §521(a)

Debtor(s) ¢ \YSe_ MAaxt-e. UH! NES
IMPORTANT NOHGES TO oo spc

1.Complete, sign and file this form even if you have no debts secured by property of the estate or personal property subject
to unexpired leases. {f creditors are listed, make sure the certificate of service is completed.

2. Failure to perform the intentions as to property stated below within 30 days after the first date set for the Meeting of Creditors
under 11 USC §341(a) may resuit in relief for the creditor fram the Automatic Stay protecting such property.

PART A- Debts secured by property of the estate. (Part A must be fully completed for each debt which is secured by property
of the estafe. Attach additional pages if necessary.)

IF NONE - Check this box.
Property No. 1
Creditor’s Name: Describe Property Securing Debt:

S Out hex QQ Coscorbess fi NCACE ZOOS Dodcre Mokevbes

Property will be (check one): [] SURRENDERED ki RETAINED

 

 

 

 

If retaining the property, | intend to (check at feast one):
[“] Redeem the property
><iReaffirm the debt

{JOther. Explain (for example, avoid lien using 11 USC
§522(f}}

Property is (check one): [JCLAIMED AS EXEMPT = ] NOT CLAIMED AS EXEMPT

 

 

Property No. 2 (if necessary}
Creditor's Name: Describe Property Securing Debt:

oa. Cretik Unian 2aI4d Bice Srrul

Property-will be (check one): [[] SURRENDERED Kl RETAINED

 

 

 

if retaining the property, | intend to (check at least one):
[] Redeem the property
td] Reaffirm the debt

CJ other. Explain (for example, avoid lien using 11 USC
§522(f))

 

Property is (check one): [7]CLAIMED AS EXEMPT = [-]NOT CLAIMED AS EXEMPT

 

 

Property No. 3 (if necessary)
Creditor's Name: Describe Property Securing Debt:

 

 

 

Property will be (check one): [[] SURRENDERED J RETAINED

 

 

 

524.05 (12/1/16) Page 1
Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
if retaining the property, | intend to (check at least one):
Fy Redeem the property

L] Reaffirm the debt

CA other. Explain {for example, avoid lien using 11 USC
§522(8))

 

Property is (check one): [[] CLAIMED AS EXEMPT

LI NOT CLAIMED AS EXEMPT

PART 6 - Personal property subject to unexpired leases. (Ali three columns of Part B must be completed for each unexpired

lease. Attach additional pages if necessary.)

RéliF NONE - Check this box.

 

 

 

 

 

 

 

 

 

Property No. 7
Lessors Name: Describe Leased Property: Lease will be assumed pursuant to
44 USC §365(p)(2):
YES NO
Property No. 2 (if necessary}
Lessor’s Name: Describe Leased Property: Lease will be assumed pursuant to
11 USC §365(p)(2)}:
Clyes fino
Property No. 3 (if necessary)
Lessor's Name: Describe Leased Property: Lease will be assumed pursuant to
11 USC §365(p)(2}:
[TYEs L]No

 

 

 

 

Continuation sheets attached (if any).

| DECLARE UNDER PENALTY OF PERJURY THAT THE ABOVE
INDICATES INTENTION AS TO ANY PROPERTY OF MY ESTATE
SECURING A DEBT AND/OR PERSONAL PROPERTY SUBJECT

TO AN UNEXPIRED LEASE.
pate: HHO SE

[Lyf

ee ce
En =

J@INT DEBTOSS SIGNATURE (If applicable)

UWE THE UNDERSIGNED, CERTIFY THAT COPIES OF THIS
DOCUMENT AND LOCAL FORM #715 WERE SERVED ON ANY
CREDITOR NAMED ABOVE.

DATE; (| hey IS

 

DESTOR OR ATTORNEY'S SIGNATURE OSB# (if attorney}

 

JOINT DEBTOR'S SIGNATURE (if applicable and ne attorney)

F lve. Hines 541-64 6-LE R24
PRINT OR TYPE SIGNER'S NAME & PHONE NO.

 

SIGNER'S ADDRESS {if attorney)

 

NON-JUDICIAL REMEDY WHEN CONSUMER DEBTOR FAILS TO TIMELY PERFORM STATED INTENTIONS
Creditors, see Local Form #715 (attached if this documeni was served on paper) if you wish information an how to obtain non-
judicial relief from the automatic stay of 44 U.S.C. §362(a) as to your collateral.

QUESTIONS?777

Cail an attorney with questions about these procedures or the law. However, only cali the debtor's attorney if you
have questions about the debtor's intent as to your collateral.

521.05 (12/1/16) Page 2

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Debtor 1 Sve.
eis Names

Debtor 2 NM lncte cyl _ a.

(Spouse, # (ling) Fiathame ; "Last Name

United Slates Bankruptcy Court for the: Extcrene dist of Orecan

Case number .
{Hf known} . (Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information, If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

‘Bi Married
Q not married

2, During the last 3 years, have you lived anywhere other than where you live now?

D Ne

BG Yes. List all of the places you lived in the last 3 years. Do net include where you live now.

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: - Dates Debtor1 Debtor 2: a Dates Debtor 2
. lived there , lived there
$4 Sameas Debtor 1 OY same as Debtor 4
From 5 From
Number Street
To To HO
City State ZIP Code
C1. same as Debtor 4 a) Same as Debtor t
From From
Number Street Number Street
Jo eee To _
City State ZIP Code City State ZIP Code

3. Within the fast 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
ala(es and terifories Include Arizona, Callfoma, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

RI No
(2 Yes. Make sure you fill aut Schedule H: Your Codebiors (Official Form 108H).

 

Paes) Explain the Sources of Your income
Offielal Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 1

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
4 nt
Debtor 1 Elyse. Mesie Hines Case number ot enown.
Fist Mame Middia Nani Las Name

 

 

4. Bid you have any inceme from employment or from operating @ business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
if you are fiting a joint case and you have income that you receive together, list it only once under Debtor 1.

Oi Ne
ef Yes. Fill in the detalls.

 

Sources of fngome Gross incame Sources of income Gross Income
Check all that apply. (before deductions and = Gheck ali that apply. (before deductions and
exclusions} : oxelusions)

 

From January 4 of current year until L} wages, commissions, § G_wages, commissions, 5 OH S WER

the date you filed fer bankruptcy: __ bonuses, tips ..... honuses, tips

Q Operating a business O Operating a business

O wages commissions QO ‘Wages commissions,

= a ar 2 = YY = F =. F +
For last calendar year ____ bonuses, tips 5 bonuses, tips $

(January 1 te December 31,____} (Q operating a business () Operating a business

Fer the calendar year before that: | ‘Wages, commissions, a | Wages, commissions,
. on as _.... bonuses, fips $ ___ bonuses, ilps $

(January 71 to December 3, LD operating a business ( operating a business

5, Did you receive any other income during this year or the two previous calendar years?
Include incame regardless of whether that Income is taxable. Examples of other Income are alimony, child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and jettery winnings. If yau are filing a joint case and you have income that you received together, list it only once under Debtor 4.

List each source and the gross Income from each source separately. Do not include income that you listed in line 4.
Hd No
C) Yes, Fill in the details.

 

Sources of income Gross income from Sources of income Gross incame from
Describe below, pach source Describe below. each source
, (before deductions and (before deductions and
exclusions} exclusions)

From January 1 of eurrent year until, Sm SL mo Ff

 

 

 

 

 

 

 

the date you filed for bankruptey: § P
s $
Far last calendar year: 3 $
(January 1 te Derember 31, ) 5.
vyYy
§
For the calendar year before that: § 5%
(January 1 to December 31, aw $ §
# $.
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Debtor 1 El Yise faerie L ness Case number (¥ known)

 

First Namie Middig Name Last Nema

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

C}' No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debis are defined in 14 U.S.C. § 104(8) as
“ineurred by an individual primarily for a personal, family, er househeld purpose.”

Buring the 90 days before you filed far bankruptey, did you pay any creditor a total of $8,825* or more?

Dino. Go to Jine 7.

CI Yes. List below each creditor to whom you paid a total of $6,825* or mare in ane or more payments and the
total amaunt you paid that crediter. Do not include payments for domestic support obligations, such as
child suppor and alimony. Also, de net include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years alter that for cases filed on or after the date of adjustment.

LD Yes. Debtor 1 or Dabtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $800 ar more?

1 No. Go totine 7.

‘1-Yes. List below each creditor to wham you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
allmony. Also, do nat include payments to an atterney for this bankruptcy case.

 

Datés of Total amount paid Antount you still owe Was this payment fer...
payment
$ $ Ol
Grecior's Name U1 Mortgage
CQ) Gar
C2 crea card

 

Number Street
g Loan repayment

 

Ci Sunpiiers or venders

 

 

 

Gity Sinte ZIP Gods EE] other
% $ L) Mortgage
Creditors Name :
O car
C1 credit card

 

Number Street
Qj Loan repayment

 

LJ Supptlers or vendors

 

 

 

 

 

 

 

Gity Stale ZIP Gode 2] other
§ % CD Mortgage

Creditors Name = :

2 car
Number Sireet i. Credit card

(2 Loan repayment

i suppliers or vandore
City Slate AP Code (J other

Official Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptey page 3

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
 
 

Debtor 4

 

heen

Case number 4 known)

 

7. Within 1 year before you filed for bankruptey, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a generat panner;
campeorations of which you are an officer, difector, person in control, ar owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations,
such as child support and alimony.

wy No

(Yes. List all payments to an insider.

Amaunt you still Reason for this payment

 

 

 

 

 

 

 

 

Dates of Total amount
payment pala awe
$ 4
lasidar's Name
Number Street
City State = ZIP Cade
3 7
insider's Nama
Number Street
Gly Sine IP Code

8. Within 1 year befere you filed for bankruptey, did your make any payments ar transfer any property on account of a debt that benefited

an insider?

include payments on debts guaranteed or cosigned by an insider.

ww No

LI Yes. List all payments that benefited an insider.

 

Amsunt you atl Reason for thls payment

 

 

 

 

 

 

 

 

Dates of | Tota! amount

payment paid , owe
insider's Name $ §
Number Street
ity State ZIP Code

$ 5

Insider's Name
Number Street
Chy State ZIP Code

Official Farm 107

_{nelude Geditor'sname

Statement of Financial Affairs for individuals Filing for Bankruptey

Case 19-63520-tmr7 Doc2 Filed 11/21/19

page 4

 

 
Debtor 4 Enyse.._ Yas 12 Hf At Case number ( known

First Mame Middle Nase Lasi Nome

 

 

 

identify Lega! Actions, Repossessians, and Foreclosures

9. Within 4 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divarces, collection suits, patemity actions, suppart or custody modifications,

 

 

and contract disputes.
¥No
C2 Yes. Fil in the details.
Nature of the case Court or agency , Status of the ease
Case file Goul Name Oo Pending

 

 

 

 

 

 

 

‘Number Street O Gonchided
Case number
Chly State ZIP Gade
Gase title Gout Name a Pending
, i | On appeal
Number Street QO Concluded
!
Case number ! i
Giy State ZIP Code

10. Withia 1 year before yeu filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the detalls below.

KE No. Go toline 44.

C} Yes. Fill in the Information belaw.

 

 

 

 

 

 

 

 

 

 

Bescribe the property Date Value of the property
Creditor's Name 1 $
Number Street ‘Explain what happened
(1. Property was repossessed,
{J Property was foreclosed.
(i Property was gamished.
ity Sine ZIP Code ED Property was attached, seized, ar levied.
Deseribe the propetty , Date _ Value of the preperty
| :
: i §
Credlior's Name i i
i i
[oe ae
Number Street So, ot
Explain what happened __
(2 Property was repossessed.
a _ Properly was foreclosed.
ay Sais SP See CL} Propeny was gamished.
{1 Property was attached, seized, ot Jevied.
Official Form 407 Statement of Financial Affairs for individuals Filing for Bankruptey page 5

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
a
Bebtor 1 Gase number ei anowr

Fret Name Midas Nema Last Name

41. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts fram your
accounts or refuse to make a payment because you owed a debt?
we Ne
C1 Yes. Fill in the details.

 

 

 

 

 

Deseribe the action the creditor took Bate action Amount
was taker
Creditors Name an EE oT “t
f
Number Street i ’
i
thy State FIP Code Last 4 digits of account number: XXXX-—__

12. Within 1 year befare you filed for bankrupiey, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

ENo

 

: List Certain Gifts and Contributions

43. Within 2 years before you filed for bankruptcy, did you give any gifts with a tetal value of more than $600 per person?

& No
(CD Yes. Fill in the detalls for each gift.

 

 

Glits with a total value of mare than $800 Describe the gifts Dales you gave Value
per person the gifts
$
Peraon io Wham Vou Gave the Gift i
I
§
i

 

Number Strest

 

Clty Stale «AIP Code

Persan's celatlonahip to you

Gifts with a total value of more than $600 Desarlbe the gifts | Dates you gave Value
Per person , ee LL

 

Person ta Whom You Gave the Gift

 

 

Number Strest

 

Chy Sinie ZIP Code i

 

Parson's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 6

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
 
 

Debtor 4 Case number (i sown)

 

Las| Nerne

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

SE No

(2 Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

Gifts or cantributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
3
i 3
Charity's Name : |
, i
|
$
}

 

Number Street : i

 

oly Slate AIP Code

fF List Certain Losses

 

15. Within 1 year before you filed far bankruptcy or since you filed for bankruptoy, did you lose anything because of theft, fire, other

disaster, or gambling?
EI No
(9 ‘Yes. Fill In the details.
Beseribe the property you lost and Deserihe any ingurance coverage for the loss Date of your Value of property

include the amount that insurance has pald. List pending insurance
élalms on line 33 of Schedule A/B: Property.

how the loss occurred fors jest

lL!

I wee i ee ee

  

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

 

+6. Within 7 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptey or preparing a bankruptey petition?
Include any attorneys, bankruptcy petilion preparers, or credit counseling agencies for services required in your bankruptey.
EE No
C-Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
. . ttaheter was
Person Who Was Pald poo ee __, Made:
|
Number Street j $
|
8
|
City Sele iP Cede
i
: ; !
Emeltorwebsite address i
! 1
Person Who Made the Payment, #f Not You
Official Form #07 Statement of Financiat Affairs tor Individuals Filing for Bankruptcy page 7

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
 

. de
Debtor 4 Etyvoe  tHesve. Hines Case number {i koowrt.

First Nama Hiddia Name Lasi Hama

 

Description and value of any property transferred Date payment or Amount of
transfer was made = payment

 

 

Perssn Who Was Paid

 

Number Street

 

 

Clty Stata JP Cada

 

Emallorwebsie edress .

 

Person Who Made the Payment, if Not You

#7, Within 1 year before you filed for bankruptcy, did you or anyone else acting an your behalf pay or transfer any property to anyone who
promised te help you deal with your creditors or to make payments to your creditors?
Da not include any payment or transfer that you listed on fine 16.

*f No
Q Yes. Fillin the details,

 

 

 

Bescription and value of any property transferred Date paymentar Amount of payment
: transfer wes
ao wee a _ __ imade
Person Who Was Paid
|
Number Street aero $
$

City Sit aPGode

18. Within 2 years before you filed for bankruptey, did you seil, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or morigage on your property).
Bo not include gifts and transfers thal you have already listed on this statement.
BL No
C Yes. Fill in the details.

:
i
i
i
1
amend

 

 

 

 

 

 

 

Description and value of property Describe any property or payments received Date transfer
transferred , or debts pald in exchange was made
Pereon Who Regelvad Transfer i |
i
Number Steat : i
| :
i
: f }
Ciy State «= ZIP Code : : '
t _- a 2 ee

Person's relationship tp you

 

Person Who Received Fransfer

 

Number Sueet

 

 

 

Glty State ZIP Code eee

Person's relationship ta you

Official Farm 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 8

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Debtor 4 Fi YSe Mesve L ines Case number uf known)

Fist Nama Middie Name Last Name

 

19. Within 10 years before you filed for bankruptey, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Ta No
2 Yes. filtin the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

 

| List Certain Financial Accounts, instruments, Safe Reposit Boxes, and Storage Units

 

20. Within 7 year before you filed far bankruptey, were any financial accounts or instruments held in your name, or for your benefit,

clased, sold, maved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit: shares in hanks, credit unions,

brokerage houses, pension junds, cooperatives, associations, and other financial institutions.
RdNno
1 Yes, Fill in the details.

Last 4 digits of account number = Typs ef aecaunt of Date account was Last balance before
: instrument closed, said, moved, — ctasing or transfer
or transferred

 

Name af Financial institution ll c hecking 5

oO Savings

CI Money market
2 Brokerage
Clty State ZIP Gade Q by ther

XXXX—__

 

Number Street

 

 

WON 02 checking Lee ee $

 

Name of Financial Institution
Number Street Q Money market

C2 Brokerage
CI Other

 

 

 

Gity State ZIP Gode

21, Bo you now have, or did you have within 1 year before you filed for bankruptey, any safe deposit box or other depositary for
securities, cash, or other valuables?
it No
2 Yes, Fill in the details.

 

 

 

 

 

 

 

 

 

Who else had aocéas to It?  “Beseribethecentents Do you stil
oO vee _.. feave it?
‘E) No
Name af Financial Institutien Name Ob Yes
Number Street Number Street
,
City State ZIP Gode :
= §
City Stale ZIP Gade :
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptey page 3

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
 

 

ms ‘
Debtor 1 Liyse. [exie H boc Case number ( knew
First Nam: Hidde Name Last Nama

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

Kino

L] Yes. Fill in the detaiis,

 

 

Who else has ar had access to it? Describe the contents De you still
_ __. have it?
. !
i Ne
Name of Storage Facility Name ' Gives
Number Street Number Street

 

GitySiate ZIP Code

 

city State ZIP Code

   

identify Property You Hold or Control for Someone Else

23. Do you hold or contro} any property that someone else owns? Include any property you borrawed from, are storing for,
or hold in trust for someone.
Bi no
C) Yes, Fill in the details.
Where is the property? Describe the property

 

Owner's Name : ' $

 

Numb Street ; :
Number Street : I

 

 

City State ZIP Gode !
State = ZIP Code . Done wd

 

 

Give Detalis About Environmental information

 

For the purpose af Part 10, the following detinitions apply:

# Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous ef toxic substances, wastes, or materiai inte the alr, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

e Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

# Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, paliutant, contaminant, or similar term,

Report all notices, releases, and proceedings that you know about, regardless of when they occurred,

24,Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an enviranmenta! law?

2 No

CD Yes, Filt in the details.

 

 

 

 

 

Governmental unit - _ __ Environmental taw,ifyouknow it Date of natice
Name of site Governmental unit :
| neuen et
Number Street Number Street
ity State 2iP Code
City State ZIP Cade
Official Form 107 Statement of Financial Affairs for Individuals Fiting fer Bankruptcy page 10

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
‘ . .
Debtor 1 Case number (#knewn)
Fest Name Middie Nama as| Mama

25.Have you notified any governmental unit of any release of hazardous material?

BL No

C3 Yes. Fill in the details,

 

 

 

 

 

Governmental unit Environmental law, if you know it Date ef notice
Name of site Governmental unit .
Number Street Number Street BO — '
City State ZIP Code

 

City State = ZIP Cade

28.Have you been a party in any judicial or administrative procesding under any environmental taw? Include settlements and orders,

No

(2 Yes. Fill in the details,

 

 

 

 

 

 

Gourt or agency Nature of the ease Stalus of the
ease
Case title —_
Court Name Q “Pending
il -On appeal
Number Street . Q Concluded
Case number City State ZIP Code

 
 

Give Datalis About Your Business or Connections te Any Business

27. Within 4 years before you filed for bankruptey, did you own a business or have any of the following connections to any business?
E1'A sole proprieter or seff-emptoyed in a trade, profession, or other activity, either fulltime or part-time

el A member of a limitect liability company {LLC) or fimited liability partnership (LLP)

F

A partner in a partnership

f 7

OAn officer, director, ar managing executive of a corporation
(2 ‘An owner of at least 5% of the voting or equity securities of a corporation

"RA No. None ef the above applies, Go to Part 12.
( Yes, Check all that apply above and fill in the details below for each business,
Deseribe the nature of the business Employer Identifieation sumber ,
oo oe "Be nat include Soclat Security number or ITIN. -

 

Business Name po

 

 

 

i
: i
‘ jE nn nn et a
Number Street Po
Name of accountant or bookhesper Dates business existed i
[Or eT omen
{ :
: From Te i
city “Siate 2PGete |

Employer identification number

_Deseribe the nature of the business
. : Do not inélude Soctal Security number or ITIN,

 

 

 

 

 

 

 

Business Nome TOT ee ear tren eee ~ |
BIN:
Number Street Sma rns ne semen so og een a .
Name of agcountant or bookkeeper Dates business existed
ene En oan i a ene 7 ;
] :
: | From To :
tity Site ZP Goede |
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
  
 

 
 

 

Ata

Oase number (# known)

 

 

 

 

 

Debtor 4 Ce LO Te dL pon bbl
First Nama Middia Mane East Name
Describe the nature of tha business Em ployer identification number
ee ___ Da not Include Seelat Security number or iTIN,
Business Name
; RIM:
a une cee ee - 4
Nuroher Street Name of accountant or bookkesper Dates business existed
: |
i From Ta
Cliy State ZIP Cede i

 

 

28. Within 2 years before yau filed fer bankruptcy, did you give a financial statement to anyone about your business? include all financiat
institutions, creditors, or other parties.

£2 No
C2 Yes, Fill in the details below.

Date issued

 

Mame MM DD EYYYY

 

Number Street

 

 

State ZIP Code

City

 

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers ara true and correct. | understand that making a false statement, concealing property, or obtaining money or praperty by fraud
in connection with a bankruptcy case can result in fines up fo $260,000, or imprisonment for up to 20 years, or both,

18 U.S.C. &§ 152, 1241, 1919, and 3571.

 

a Se
Signature ef Debtor 4 Signature of Debtor 2
naellAco/2ckS pv [I-lo~ 2219
Bid you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Porm 107)?
B. No
yes

Did you pay or agree to pay someone whe is not an attorney to help you fill out bankruptcy forms?

MNo
(Yes, Name of person . Attach ihe Bankruptey Petition Preparer's Notice,

Declaration, and Sloneture (Official Form 119).

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptey page 12

Case 19-63520-tmr7 Doc2 Filed 11/21/19

 
Certification of inability to comply with mailing list.

lam not able to add mailing list to a disk or floppy dick, my laptop does not have a
slot or a disk or floppy disk. | have sent the mailing list on paper.

Thank you

Elyse Hines. ZI
Fe ja/ ce

Case 19-63520-tmr7 Doc2 _ Filed 11/21/19

 
Comenity bank/Torrid
PO BOX 182789
Coumbus,OH 43218

Midland Funding LCC
2365 Northside DR #300
SanDiego, CA 92108

Ace Cash Express
1231 Greenway Dr #600
Irving, TX 75038

Bison Green
PO BOX 191
Pine Ridge, SD 57770

Green Trust Cash
PO BOX 340
Hays,MT 59527

Kohls/Capital one

PO BOX 3115
Milwaukee, WI 53201

Case 19-63520-tmr7 Doc 2

19-6350

Filed 11/21/19

 
Fingerhut
6250 Ridgewood RD
St cloud, MN 56303

LVNV Funding LLC
625 Pilot Road #2/3
Las Vegas, NV 89119

Credit one bank
6801 S Cimarron Road
Las Vegas, Nv 89119

Southern Oregon Credit
2400 Poplar DR
Medford,Or 97504

Total Visa
PO BOX 85710
Sioux Falls, SD 57118

The bank of Missouri

216 West 2nd St
Dixon, MO 65459

Case 19-63520-tmr7 Doc 2

Filed 11/21/19

 
Montgomery Wards
1112 7th AVE
Monroe, Wi 53566

Portfolio Recovery
120 Corporate Blvd #100
Norfoik, VA 23502

Jefferson Capital
16 McLeland RD
St Cloud, MN 56303

Finwise/Opploans
130 E Randolph St #3400
Chicago, IL 60601

Swiss Colony
1515S 21st ST
Clinton, IA 52732

Credence Resource

PO BOX 2300
Southgate, MI 48195

Case 19-63520-tmr7 Doc 2

Filed 11/21/19

 
Tamarar K Abbeti DDS
940 Eliendaie Drive
Medford, Or 97501

General Credit service
2724 W Main St
Medford, Or 97401

Care Complete
3144 State ST
Medford, Or 97504

Progressive Leasing
256 West Data Drive 413110
Draper,UT 84020

Case 19-63520-tmr7 Doc 2

Filed 11/21/19

 
